     MARTIN ANTONIO SABELLI - SBN 164772
 1   Law Offices of MARTIN SABELLI
     740 Noe Street
 2   San Francisco, CA 94114-2923
 3   (415) 298-8435
     msabelli@sabellilaw.com
 4
 5   JOHN T. PHILIPSBORN - SBN 83944
     Law Offices of JOHN T. PHILIPSBORN
 6   507 Polk Street, Suite 350
     San Francisco, CA 94102
 7   (415) 771-3801
     jphilipsbo@aol.com
 8
     Attorneys for BRIAN WAYNE WENDT
 9
10                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                SAN FRANCISCO DIVISION
12
     UNITED STATES OF AMERICA,                         Case No. CR-17-00533-EMC
13
            Plaintiff,                                 STATEMENT CLARIFYING DOCKET
14                                                     879 (MOTION FOR DISCLOSURE OF
                                                       EXPERIENCE, BASES, AND
15   vs.                                               METHODOLOGY FOR EACH
16                                                     OPINION OF THE GOVERNMENT’S
                                                       LAW ENFORCEMENT/ENTERPRISE
17   JONATHAN JOSEPH NELSON, et al.,                   EXPERTS UNDER RULE 16(a)(1)(G)
                                                       AND U.S. v. W.R. GRACE)
18          Defendants.
19
20          On November 26, 2019, Brian Wendt filed Docket 879, MOTION FOR DISCLOSURE
21   OF EXPERIENCE, BASES, AND METHODOLOGY FOR EACH OPINION OF THE
22   GOVERNMENT’S LAW ENFORCEMENT/ENTERPRISE EXPERTS UNDER RULE
23   16(a)(1)(G) AND U.S. v. W.R. GRACE.
24          Undersigned counsel files this Statement to clarify that Docket 879 encompasses only the
25   government’s law enforcement “enterprise experts” and does not encompass the numerous other
26   experts noticed, with varying degrees of specificity, by the government. Mr. Wendt will address
27
28

                                                   1
 1   disclosure issues with respect to the non “enterprise experts” after January 2020 when the
 2   government provides its supplemental notices regarding those experts.
 3          More specifically, undersigned counsel files this Statement to advise the Court regarding
 4   the purpose of submitting three of the exhibits to Docket 879 (Exhibits A, D, and G).1 These
 5   exhibits are letters from the government in which the government addresses its “enterprise
 6   experts” as well as other experts. These exhibits were included in Docket 879 only to provide
 7   information related to the “enterprise expert” issues. The exhibits were included, despite the
 8   reference to other experts, because the exhibits contain information related to the parties’
 9   positions on the “enterprise experts.”
10
     Dated: November 26, 2019                      Respectfully Submitted,
11
                                                   MARTIN ANTONIO SABELLI
12                                                 JOHN T. PHILIPSBORN

13                                                 /s/Martín A. Sabelli
                                                   MARTÍN A. SABELLI
14                                                 Attorneys for Brian Wayne Wendt
15
16
17
18
19
20
21
22
     1
23    Exhibit A and G refer to CAST experts as well as “enterprise experts.” Exhibit D references
     numerous experts including Ashley Baloga, Physical Scientist (FE), FBI Laboratory Trace
24   Evidence Unit; Richard Thomas, Physical Scientist, FBI Laboratory Trace Evidence Unit;
25   Angela Meyers, Senior Criminalist, California DOJ Bureau of Forensic Services. In Exhibit D,
     the government also conveys that it “will have additional expert testimony related to the
26   following areas, but it has not identified any experts to this point. 1. The cremation of human
     bodies. 2. Interpretation of medical records to assess the nature of injuries, in connection with
27   the assaults of Victim 5 and Jeremy Greer. 3. Interstate nexus analysis for seized firearms and
     ammunition, unless the parties reach stipulations with respect to this aspect of the evidence.”
28

                                                     2
